       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 1 of 34




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                               Eastern Division


 PENNYMAC LOAN SERVICES,                CIVIL ACTION
 LLC,                                   Case No. 2:19-cv-00193-KS-MTP

         Plaintiff,

 vs.

 INNOVATED HOLDINGS, INC. dba
 SITCOMM ARBITRATION
 ASSOCIATION; MARK MOFFETT;
 SANDRA GOULETTE; RONNIE
 KAHAPEA; MARK JOHNSON,
 KIRK GIBBS; BRETT “EEON”
 JONES aka EEON aka BRETT JONES
 aka BRETT TORIANO JONES-
 THEOPHILIOUS aka BRETT
 RANDOFF TORIANO KEEFFE
 HENRY KANA-SHAPHEL
 HITHRAPPES JONES-THEOPHILUS
 fka KEEFE BRANCH; and RANCE
 MAGEE,

         Defendants.




 FIRST AMENDED COMPLAINT FOR DECLARATORY JUDGMENT,
  INJUNCTIVE RELIEF, LIBEL, TORTIOUS INTERFERENCE WITH
CONTRACT, CIVIL CONSPIRACY, VIOLATION OF FEDERAL CIVIL
RICO 18 U.S.C. § 1962(c), CONSPIRACY TO VIOLATE FEDERAL CIVIL
 RICO 18 U.S.C. § 1962(d), AND TO VACATE ARBITRATION AWARD




136044.01923/123541340v.4
        Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 2 of 34




        Plaintiff PennyMac Loan Services, LLC (“Plaintiff”), by and through its

undersigned counsel, hereby files this Complaint for Declaratory Judgment,

Injunctive Relief, Libel, Tortious Interference with Contract, Civil Conspiracy,

Violation of Federal Civil RICO 18 U.S.C. §1962(c), Conspiracy to Violate

Federal Civil RICO 18 U.S.C. 1962(d), and to Vacate Arbitration Award, as

follows:

                                  INTRODUCTION

        1.      Defendant Innovated Holdings, Inc. dba Sitcomm Arbitration

Association (“Sitcomm”) is an illegitimate arbitration company that markets itself

as an arbitration association for the “economically challenged” that has reduced

arbitration fees by “75% of their competitors [sic],” which, it claims, “is a sure

indicator that [it] cannot be bought by the person with the larger wallet.”1

        2.      In reality, and as outlined by defendant Mark Moffett (“Moffett”), one

of Sitcomm’s purported arbitrators who is neither a retired judge nor an attorney,

in his in-court testimony given under penalty of perjury in a separate case pending

in the Eastern District of Mississippi, Sitcomm is a sham arbitration organization

that uses the guise of legitimacy to market itself as an authorized and legitimate

arbitration company to attract paying customers and collect fees. After Sitcomm

extracts an arbitration “fee” from these customers, Sitcomm then issues fake


1
    See https://saalimited.com/index.html (accessed July 15, 2020).
                                         Page 2
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 3 of 34




exorbitant final arbitration awards against various entities, despite no arbitration

hearing having ever been held, no arbitration provision existing that permits the

parties to arbitrate their claims, and without proper notice or an opportunity for any

party to be heard.

        3.      Its final arbitration awards consist of variations of a standard form that

fail to reference any specific details of the case, basis for wrongdoing, or outline

the claims asserted against the various respondents. Instead, the Sitcomm

“arbitrator,” after conducting an arbitration “hearing” during which neither party is

present, concludes that the parties somehow formed a contract via a conditional

acceptance, to which the respondents somehow acquiesced.

        4.      Sitcomm then instructs its paying customers to attempt to enforce

Sitcomm’s six and seven-figure arbitration awards by filing petitions to confirm

arbitration awards in various district courts throughout the United States, including

Mississippi, New Mexico, Virginia, Oklahoma, and Texas, oftentimes despite none

of the parties having any nexus to the selected venue. Plaintiff has been the victim

of this scheme on at least two occasions and seeks to prevent Sitcomm and its

agents from continuing this illicit practice.

        5.      Plaintiff is informed and believes that the scheme is promulgated by

defendant Brett “Eeon” Jones Aka Eeon aka Brett Jones aka Brett Toriano Jones-

Theophilious aka Brett Randoff Toriano Keeffe Henry Kana-Shaphel Hithrappes


                                           Page 3
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 4 of 34




Jones-Theophilus aka Keefe Branch (“EeoN”) who goes by the username EeoN on

YouTube. In a YouTube video2 posted on December 4, 2019, EeoN references

Sitcomm and attempts to distinguish the acts of individual arbitrators, who he

claims are independent contractors of Sitcomm, from the acts of Sitcomm in

conducting arbitrations for the sole purpose of avoiding exposing Sitcomm to

liability for allegations of collusion or fraud against Sitcomm for these phantom

“arbitrations” and fake “arbitration awards.”

                                        PARTIES

        6.      Plaintiff is a Delaware limited liability company with its principal

place of business in California.

                Individuals Participating in Conspiracy/Fraud/Scheme

        7.      Sitcomm is a trade name registered in the State of Wyoming to

defendant Innovated Holdings, Inc. (“Innovated”). Innovated is incorporated in the

State of Wyoming and its principal address is located in the State of Nevada.

Innovated can be served with process through its registered agent, Wyoming

Registered Agent, 1621 Central Ave., Cheyenne, WY 82001, USA. Upon

information and belief Sitcomm and the arbitration scheme are run by Innovated

and the same individuals who are listed as officers and directors of Innovated.




2
 Accessible at
https://www.youtube.com/watch?v=Ulx35hO_fS0&feature=youtube.
                                          Page 4
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 5 of 34




Upon further information and belief, Sitcomm has had regular, continuous, and

ongoing contacts with Mississippi through its actions on behalf of, and business

relationships with, the other defendants.

        8.      Plaintiff is informed and believes that defendant Mark Moffett

(“Moffett”) is an adult resident citizen of the State of Mississippi, who has filed for

bankruptcy protection at least three different times, most recently in January of

2019. Plaintiff is further informed and believes that Moffett has been employed as

an arbitrator with Sitcomm since in or about July 2019. Upon further information

and belief, Moffett only began working with Sitcomm after he assisted his sister,

Denise Brown3, in a similar case against Ally Financial Incorporated (“Ally”). As

is further detailed below, during a hearing on Brown’s motion to affirm and Ally’s

motion to vacate the arbitration award in question, Moffett provided detailed

testimony regarding Sitcomm’s arbitration scheme.

        9.      Plaintiff is informed and believes that defendant Sandra Goulette

(“Goulette”) is an adult resident citizen of the State of Mississippi and is the

director of Sitcomm. Goulette is also listed as the President and Director of

Innovated as evidenced by the 2020 Profit Corporation Annual Report Innovated



3
  On April 20, 2018, Denise Brown filed a Complaint against Ally Financial
Incorporated (“Ally”), title Brown v. Ally Financial Incorporated, et al., Case No.
2:18-cv-00070-KS-MTP alleging various causes of action including violation of
the Fair Debt Collection Practices Act.
                                          Page 5
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 6 of 34




filed with Wyoming Secretary of State on May 15, 2020 (“Innovated 2020 Annual

Report”). A copy of the Innovated 2020 Annual Report is attached hereto as

Exhibit A. Upon further information and belief, Goulette moves around the

country frequently, filed bankruptcy in 1994, and was arrested in Massachusetts in

1994. Plaintiff is further informed and believes that Goulette resides with Moffett

and Denise Brown in Laurel, Mississippi.

        10.     Plaintiff is informed and believes that defendant Ronnie Kahapea

(“Kahapea”) is an adult resident citizen of the State of Hawaii. Plaintiff is

informed and believes that Kahapea paid Sitcomm to “conduct” an arbitration and

issue a multimillion dollar arbitration award that Kahapea has attempted to pass off

as valid and legitimate by filing an Application to Confirm Arbitration Award in

the United States District Court of New Mexico District Court and a Motion to

Confirm Arbitration Award in the United States District Court of California –

Central District.

        11.     Plaintiff is informed and believes that defendant Mark Johnson

(“Johnson”) is an adult resident citizen of the State of Virginia. Plaintiff is

informed and believes that Johnson paid Sitcomm to “conduct” an arbitration and

issue a multimillion-dollar arbitration award that Johnson has attempted to pass off

as valid and legitimate by filing a Petition to Confirm Arbitration award in a

United States District Court.


                                         Page 6
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 7 of 34




        12.     Plaintiff is informed and believes that defendant Kirk Gibbs (“Gibbs”)

is an adult resident citizen of the State of Georgia, who has also previously filed

bankruptcy, and is an arbitrator with Sitcomm.

        13.     Plaintiff is informed and believes that defendant EeoN is an adult

resident citizen of the State of California who is currently incarcerated in

California. EeoN is listed as a Director on the Innovated 2020 Annual Report.

Plaintiff is informed and believes that EeoN markets himself as the founder of

Sitcomm.

        14.     Plaintiff is informed and believes that defendant Rance Magee

(“Magee”) is an adult resident citizen of the State of Michigan. Magee is listed as

a Director on the Innovated 2020 Annual Report.

                            JURISDICTION AND VENUE

        15.     The Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, in that this is a civil action between citizens of different states and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

        16.     The Court also has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, in that this is a civil action under 18 U.S.C. § 1961, et seq. (civil -RICO)

and such claims are related to the same transactions or occurrences and implicate

the same questions of fact and related questions of law.




                                          Page 7
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 8 of 34




        17.     The Court has personal jurisdiction over defendants Sitcomm,

Moffett, Goulette, Kahapea, Johnson, Gibbs, EeoN, and Magee (collectively,

“Defendants”) because they intentionally instituted, facilitated, and/or participated

in the alleged arbitrations that purportedly occurred in Laurel, Mississippi and/or

issued arbitration notices or awards from Mississippi as stated in the arbitration

awards and therefore purposefully availed themselves to the privilege of

conducting activities in this forum, and the claims arise out of or result from

forum-related activities in Mississippi consistent with Mississippi’s long-arm

statute, Mississippi Code § 13-3-57.

        18.     Venue is proper in this judicial district pursuant to 9 U.S.C. § 12

because one of the alleged arbitration awards at issue was made in Laurel,

Mississippi and the other was mailed and issued from Mississippi.

                            STATEMENT OF ALLEGED FACTS

        19.     Plaintiff is a national mortgage lender that provides its customers with

a range of innovative solutions to help them purchase, refinance, or remain in a

home and/or acts as the servicer of mortgage loans.

                       THE STICOMM ARBITRATION SCHEME

        20.     Plaintiff is informed and believes, and on that basis alleges that

Sitcomm’s arbitrations are a sham that are actually part of a scheme designed to




                                           Page 8
136044.01923/123541340v.4
       Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 9 of 34




obtain compensation from borrowers and solicit payments from Plaintiff and other

entities under the false premise of an enforceable “final arbitration award.”

        21.     Plaintiff is informed and believes, and on that basis alleges that the

Sitcomm fraud scheme operates as follows:

        a. An individual consumer, usually a debtor, under guidance and instruction
           from Sitcomm, transmits a sequence of formal-looking documents
           (“Transmission”) over interstate U.S. mail, UPS or Federal Express,
           which include various “conditional” acceptances and “tacit” agreements,
           demanding that a creditor “prove its claim” that the debtor owes it
           money. These documents contain several “provisions” that state, if the
           creditor refuses to respond, or does not do so in accordance with the
           terms set forth in the document, a new contract will be created – one that
           includes an arbitration provision, a forfeiture of certain rights and allows
           the fraudster to obtain a judgment;

        b. When the creditor does not respond to the Transmission, the debtor
           submits the matter to Sitcomm and pays Sitcomm a fee (usually around
           $500). Thereafter, Sitcomm or an employee, director or “arbitrator”
           working with Sitcomm issues a “Notice of Arbitration” and sends it to a
           creditor company over interstate U.S. mail, UPS, or Federal Express.
           The Notice of Arbitration which provides a date and time for an
           arbitration, but no location for the arbitration, no basis for the arbitration,
           no claims under which the arbitration is brought, and no other basic
           information that would allow the creditor to respond.

        c. After the date listed in the Notice of Arbitration has passed, Sitcomm or
           an employee, director or “arbitrator” working with Sitcomm issues a
           “Final Arbitration Award” which falsely implies that the all parties to the
           arbitration participated and presented evidence at an arbitration hearing
           and the “arbitrator” issued a final multimillion dollar award to the debtor.
           No arbitration is actually held and not even the debtor or the “arbitrator”
           participate.

        d. The debtor, under guidance and instruction from Sitcomm, then files a
           petition to confirm the arbitration award in a United States District Court
           in an attempt to reduce the multimillion-dollar award to an enforceable
           judgment.
                                           Page 9
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 10 of 34




        22.     Plaintiff is informed and believes, and on that basis alleges that

Sitcomm does not provide proper notice of the arbitrations to the respondents, does

not actually conduct arbitrations, does not hear testimony or evidence, and does not

evaluate claims of the claimants. Moreover, Sitcomm “conducts” these

arbitrations in cases where there is no agreement to arbitrate between the parties.

Instead, Sitcomm sends false and vague notices of arbitration to respondents that

do not contain the actual location of the arbitration or the claims sought to be

arbitrated and “conducts” arbitrations with the expectation that no party will

appear, thereby clearing an unobstructed path for Sitcomm and its customers to

reduce fake arbitration awards to judgment before the creditor companies are able

to appear and oppose the petitions seeking to confirm the arbitration awards. The

final arbitration awards contain numerous discrepancies and purport to award the

claimants hundreds of thousands or millions of dollars, without identifying any

specific wrongdoing or basis for the award. As one court recently explained, the

“purported arbitration awards are unlike any other [the] court has ever seen.” U.S.

Bank Nat’l Ass’n v. Nichols, No. 19-CV-482-JED-FHM, 2019 WL 4276995, at *3

(N.D. Okla. Sept. 10, 2019).

        23.     Reviewing similar Sitcomm awards, two federal district courts have

recently agreed that they are “a bizarre jumble of inconsistent, nonsensical word

salad” full of “legally bizarre determination[s] contrary to hornbook contract law.”


                                          Page 10
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 11 of 34




Kalmowitz v. Fed. Home Mortgage Corp., et al., 2019 WL 6249298, at *1 (E.D.

Tex. Oct. 22, 2019) (quoting Nichols, 2019 WL 4276995, at *4), report and

recommendation adopted at 2019 WL 6249426 (E.D. Tex. Nov. 21, 2019). The

Kahapea Arbitration Award and Johnson Arbitration Award (as defined below) are

no different.

        24.     Plaintiff is informed and believes that the scheme is being perpetrated

throughout the country and unless immediate injunctive relief is provided to

prevent Sitcomm and its “arbitrators” from filing additional cases, it will continue

its deceptive and misleading tactics, resulting in unnecessary litigation throughout

the country.4

        25.     During a November 19, 2019 hearing in Brown v. Ally Financial

Incorporated, et al., Moffett testified to the following:




4
  As further evidence of the Sitcomm scheme, in addition to the Kahapea and
Johnson Arbitrations referenced specifically herein, Plaintiff is aware of at least
one other individual, Carl Bourgeois (“Bourgeois”), who may also be involved
with Sitcomm. On or about July 1, 2019, Plaintiff received a notice of arbitration
hearing (“Bourgeois Notice”) from Sitcomm by Priority U.S. Mail mailed from
Laurel, Mississippi. The Bourgeois Notice purports to set an arbitration hearing
for July 9, 2019 and states that if a response is not received within ten days from
receipt of the notice, the “Arbitrator will presume your acceptance and may
proceed to review the supporting documentation electronically and issue a binding
decision.” The Bourgeois Notice provides no notice as to what claims are to be
arbitrated, where the arbitration will be held or the basis for the parties arbitrating
their claims. While Plaintiff is unaware of any actions filed by Bourgeois to date,
it anticipates that one may be filed in the near future.
                                         Page 11
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 12 of 34




        a. He began working as an arbitrator with Sitcomm in July 2019 after being
           involved with his sister’s case;

        b. He first became aware of Sitcomm after following EeoN online and
           watching his videos;

        c. Sitcomm awards are not valid in the United States and they say this in the
           documents. Instead, they are issued as foreign judgments;

        d. Awards are only valid after a court confirms them, and Sitcomm has had
           “quite a few” confirmed;

        e. Individuals make payments to a PayPal account for one of Sitcomm’s
           sister companies because PayPal froze Sitcomm’s account; and

        f. Some of Sitcomm’s arbitrators were let go because they were not actually
           holding arbitration hearings for the matters they were involved in.

                 KAHAPEA’S PARTICIPATION IN THE SCHEME

        26.     On or about April 1, 2016, Kahapea and his wife, Sunshine Mahana

Hatsuko Kahapea, obtained a loan (“Kahapea Loan”) in the amount of $277,634.00

from Plaza Home Mortgage, Inc. (“Plaza”). The Kahapea Loan was secured by the

real property located at 11-2808 Kaleponi Drive, Volcano, HI 96785 (the

“Kahapea Property”).

        27.     On or about August 2, 2017, Plaintiff began servicing the Kahapea

Loan and on or about August 4, 2017, Plaza sold the Kahapea Loan to Plaintiff.

        28.     In March 2019, Kahapea sent PennyMac a “Conditional Acceptance

for Value and Counter Offer” in which he states that he is conditionally accepting

an unspecified offer under a list of terms and conditions. On or about April 22,

2019, Kahapea sent Plaintiff a “Legal Notification – Notice of Fault Opportunity to


                                        Page 12
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 13 of 34




Care” in which he states that Plaintiff is “in fault of the agreement” and has

consented to the “self-executing irrevocable durable power of attorney coupled

with interest.”

        29.     In or about June 2019, Plaintiff is informed and believes that Kahapea

instituted an illegitimate arbitration proceeding against Plaintiff and Plaza (the

“Kahapea Arbitration”). On or about June 3, 2019, Plaintiff received a notice of

arbitration hearing (“Kahapea Notice”) from Sitcomm by Priority U.S. Mail mailed

from Laurel, Mississippi. The Kahapea Notice states that if a response is not

received within ten days from receipt of the notice, the “Arbitrator will presume

your acceptance and may proceed to review the supporting documentation

electronically and issue a binding decision.” The Kahapea Notice purports to set

an arbitration hearing for June 10, 2019 at 12:00 p.m. and states that if a response

is not received within ten days from receipt of the notice, the “Arbitrator will

presume your acceptance and may proceed to review the supporting documentation

electronically and issue a binding decision.” The Kahapea Notice does not provide

a location for the arbitration hearing. Goulette electronically signed the Kahapea

Notice. The Kahapea Notice does not indicate the nature of Kahapea’s grievances

or reference any claims asserted against Plaintiff. A copy of the Kahapea Notice is

attached hereto as Exhibit B.




                                         Page 13
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 14 of 34




        30.     Plaintiff did not respond to the Kahapea Notice because it was clearly

illegitimate in that Sitcomm, the entity issuing the Kahapea Notice, is not a

recognized arbitration program. According to Sitcomm’s website, it represents

distressed borrowers in debt relief matters and does not conduct legitimate

arbitrations. Plaintiff in no way waived any rights by declining to respond to the

Kahapea Notice.

        31.     On June 10, 2019, Moffett and Goulette issued an arbitration award

(the “Kahapea Arbitration Award”) at Laurel, Mississippi against Plaintiff and

Plaza which purports to award Kahapea $600,000 for “breach of the contractual

agreement of the parties” and $1,200,000 “as punitive damages under the treble

damages provision of the agreement for their admitted deceptive and fraudulent

business practices inherent in the loan and foreclosure racket and their breach of

terms agreed upon.” Pursuant to the Kahapea Arbitration Award, Sitcomm acted

as the arbitration organization, Moffett presided as the arbitrator, and Goulette

acted as a Sitcomm committee member. A copy of the Kahapea Arbitration Award

is attached as Exhibit C.

        32.     The Kahapea Arbitration Award falsely implies that Plaintiff

participated in the Kahapea Arbitration and presented evidence in that it states that:

        a. “The parties have agreed that a judgment of the court shall be entered,” p.
           2;



                                         Page 14
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 15 of 34




        b. The parties “Have entered into an agreement whereby they knowingly
           and intentionally agreed to the following ‘ … Failure or refusal to
           respond and provide the requested and necessary Proof of Claims shall be
           held and noted as agreed to by all parties…’,” p. 3;

        c. “Respondent(s) NOT ONLY expressly affirm the truth and validity of
           said facts set,” p. 3;

        d. “The above-captioned matter was set for arbitration after the receipt of
           the application and dispute resolution complaint on May 23, 2019,” p. 3;
           and

        e. “The parties stipulated and agreed that the related matters including any
           judgment associated thereto, any claims, and any collateral attacks by the
           Respondent(s) are null and void,” p. 4, among others.

        33.     Plaintiff in no way agreed to, participated in, affirmed the truth or

validity of, or stipulated to the Kahapea Arbitration.

        34.     On or about November 30, 2019, Kahapea sent Plaintiff an invoice

dated August 16, 2019 in the amount of $941,013.60, consisting of $900,000 due

for breach of contract, $500 for failure to credit account, and $3,840 for fraud and

harassment. Plaintiff in no way agreed to or participated in the August 16, 2019

“arbitration” referenced in the August 16, 2019 invoice:




                                          Page 15
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 16 of 34




        35.     Plaintiff was not given proper notice of the claims asserted against it

in the Kahapea Arbitration and did not receive an opportunity to be heard.

        36.     On November 18, 2019, Kahapea initiated an action against Plaintiff

and Plaza in the United States District Court, District of New Mexico by filing a

“Motion” to confirm the Kahapea Arbitration Award. Kahapea v. PennyMac Loan

Services, LLC et al., Case No. 1:19-mc-00028-MV. The Court in New Mexico

issued a final judgment dismissing the case without prejudice and awarded Plaintiff

sanctions.




                                          Page 16
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 17 of 34




        37.     In June of 2020, Kahapea initiated another action against Plaintiff and

Plaza in the United States District Court, District of California – Central District by

filing a Motion to confirm the same Kahapea Arbitration Award. Kahapea v.

PennyMac Loan Services, LLC et al., Case No. 2:20-cv-05195-FMO-PDx.5

                  JOHNSON’S PARTICIPATION IN THE SCHEME

        38.     On or about June 12, 2015, Johnson obtained a loan (“Johnson Loan”)

in the amount of $272,000 from Alcova Mortgage, LLC. The Johnson Loan was

secured by the real property located at 451 May Lane, Louisa, VA 23093 (the

“Virginia Property”). PennyMac currently services the Johnson Loan.

        39.     On or about December 20, 2018, Johnson sent PennyMac a

handwritten note, written on Johnson’s monthly mortgage statement dated

September 13, 2018, explaining that he is “changing the terms of this contract for

legal reasons” and further explained that he “will address the particulars in detail at

a later date.” On or about July 5, 2019, Johnson sent PennyMac a “Conditional

Acceptance for Value and Counter Offer” on a form substantially similar to the one

use by Kahapea. The form also states that Johnson is conditionally accepting an

unspecified offer under a list of terms and conditions.




5
 Plaintiff filed an Opposition to the Motion and a Motion to Dismiss, or in the
alternative, Motion to Transfer Venue to this Court.
                                         Page 17
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 18 of 34




        40.     Plaintiff is informed and believes that in or about October 2019,

Johnson instituted an illegitimate arbitration proceeding against Plaintiff (the

“Johnson Arbitration”). On or about October 10, 2019, Plaintiff received a notice

of arbitration hearing (“Johnson Notice”) from Sitcomm by Priority U.S. Mail

mailed from Laurel, Mississippi. The Johnson Notice purports to set an arbitration

hearing for October 21, 2019 and states that if a response is not received within ten

days from receipt of the notice, the “Arbitrator will presume your acceptance and

may proceed to review the supporting documentation electronically and issue a

binding decision.” The Johnson Notice does not provide a location for the

arbitration hearing. Gibbs electronically signed the Johnson Notice. The Johnson

Notice does not indicate the nature of Johnson’s grievances or reference any claims

asserted against Plaintiff. A copy of the Johnson Notice is attached hereto as

Exhibit D.

        41.     Again, Plaintiff did not respond to the Johnson Notice because it was

clearly illegitimate in that Sitcomm, the entity issuing the Johnson Notice, is not a

recognized arbitration program. According to Sitcomm’s website, it represents

distressed borrowers in debt relief matters and does not conduct legitimate

arbitrations. Plaintiff in no way waived any rights by declining to respond to the

Johnson Notice.




                                         Page 18
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 19 of 34




        42.     On October 21, 2019, Gibbs and Goulette issued an arbitration award

(the “Johnson Arbitration Award”) at Lilburn, Georgia against Plaintiff which

purports to award Johnson $2,250,000 “as stipulated according to the terms of the

contractual agreement as agreed to by the parties.” Pursuant to the Johnson

Arbitration Award, Sitcomm acted as the arbitration organization, Gibbs presided

as the arbitrator, and Goulette acted as a Sitcomm committee member. A copy of

the Johnson Arbitration Award is attached as Exhibit E.

        43.     On or about November 12, 2019, Plaintiff received a copy of the

Johnson Arbitration Award. The Johnson Arbitration Award was mailed by

Sitcomm through the United States Postal Service from Laurel, Mississippi.

        44.     The Johnson Arbitration Award falsely implies that Plaintiff

participated in the Johnson Arbitration and presented evidence in that it states that:

        a. “The parties have agreed that a judgment of the court shall be entered,” p.
           1;

        b. “An arbitration hearing was held on Date at which time the Arbitrator
           reviewed all contractual agreements and documentary evidence submitted
           by the parties in this matter” p. 3;

        c. “The Arbitrator fully considered . . . all the evidence,” p. 3;

        d. “[A]fter careful consideration of the evidence presented, this Arbitrators
           finds as follows . . .The arbitration hearing was held on October 21,
           2019,” p. 4; and

        e. “[T]his Arbitrator finds that the amount stipulated to be paid to the
           Claimant is $2,250,000.00,” p. 5, among others.



                                         Page 19
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 20 of 34




        45.     Plaintiff in no way agreed to, attended, presented evidence at, or

stipulated to the Johnson Arbitration.

        46.     Plaintiff was not given proper notice of the claims asserted against it

in the Johnson Arbitration and did not receive an opportunity to be heard.

        47.     On November 12, 2019, Johnson initiated an action against Plaintiff in

the United States District Court, Eastern District of Virginia by filing a “Petition”

to confirm the Johnson Arbitration Award. Johnson v. PennyMac Loan Services,

LLC, Case No. 3:19-cv-00837-DJN.

                                     FIRST CLAIM

                            DECLARATORY JUDGMENT

                                 (Against all Defendants)

        48.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        49.     There is no valid, enforceable contract between the parties named in

this suit to submit any dispute(s) among them to arbitration. Accordingly, the

Kahapea Arbitration Award and the Johnson Arbitration Award are void.

        50.     As such, there is a real, substantial, and justiciable controversy

between the parties concerning whether they are bound by a valid agreement to

arbitrate. Accordingly, this is an action for declaratory judgment pursuant to 28

U.S.C. § 2201 for the purpose of determining questions of actual controversy

between the parties.
                                          Page 20
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 21 of 34




        51.     A party cannot be compelled to arbitrate a dispute unless there is a

contract to do so. Relevant factors to determining arbitrability include: (1) whether

the parties have entered into a valid agreement to arbitrate and, if so, (2) whether

the disputed issue comes within the scope of the arbitration agreement. There is no

agreement to arbitrate between Plaintiff and Kahapea or Plaintiff and Johnson.

        52.     Based on the foregoing, Plaintiff respectfully requests that the Court

enter an order declaring that no valid and enforceable contract or consent to

arbitrate exists between the parties to this action and that the Kahapea Arbitration

Award and the Johnson Arbitration Award were issued without authority, consent,

or jurisdiction, and are therefore void and unenforceable as a matter of law and that

the same be vacated and set aside.

                                    SECOND CLAIM

                 PRELIMINARY AND PERMANENT INJUNCTION

                                 (Against all Defendants)

        53.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        54.     Plaintiff moves the court pursuant to F.R.C.P. 65(a) for a preliminary

injunction enjoining Defendants from attempting to confirm or enforce the

Kahapea Arbitration Award and the Johnson Arbitration Award because:

        a.      There is a substantial likelihood that Plaintiff will prevail on the
                merits of its claims to vacate the awards;


                                           Page 21
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 22 of 34




        b.      Plaintiff will suffer irreparable injury unless the injunction is issued;

        c.      The threatened injury to Plaintiff outweighs whatever harm the
                proposed injunction may cause to Defendants; and

        d.      The injunction, if issued, would not be adverse to the public interest.

        55.     As outlined above, Sitcomm’s arbitration process is illegitimate and is

not based upon any agreement between the parties. Additionally, it is clear that

Sitcomm is continuously and repeatedly attempting to employ this scheme against

Plaintiff and others and is likely to continue to do so in the future.

        56.     Based on the foregoing, Plaintiff is entitled to a preliminary injunction

against Defendants and their agents, servants, and employees, and all persons in

active concert and participation with them, until further order of this Court,

restraining them from attempting to confirm or enforce the Kahapea Arbitration

Award and the Johnson Arbitration Award.

        57.     Plaintiff requests that the Court fix a date for a hearing on this

Complaint or, in the alternative, that the Court issue an order for Defendants to

show cause why the preliminary injunction should not be granted, and to fix the

form and extent of notice of the hearing to be given to the Defendants, and for all

such other and proper relief as the Court deems appropriate.

        58.     Plaintiff further requests that the court enter a permanent injunction

against Defendants forever enjoining them from conducting any purported

arbitration proceeding against Plaintiff.


                                           Page 22
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 23 of 34




                                    THIRD CLAIM

                                LIBEL/DEFAMATION

    (Against Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee)

        59.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        60.     Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee

knowingly published false and derogatory statements about Plaintiff by way of the

arbitration awards, including that Plaintiff had arbitration awards issued against it,

was subject to punitive and treble damages, admitted to engaging in deceptive and

fraudulent business practices, and failed to fully perform under the terms of

unspecified agreements.

        61.     The false and defamatory statements concerning Plaintiff constitute

defamation and/or defamation per se.

        62.     Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee

published these false statements of fact to third persons with the purpose of

inflicting harm upon Plaintiff; specifically, the false statements were published

with the purpose of harming Plaintiff’s business reputation, impugning the

integrity of Plaintiff’s business, causing clients to terminate their business relations

with, and causing potential clients to withhold future business from Plaintiff;




                                          Page 23
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 24 of 34




        63.     The false statements did in fact harm Plaintiff in that it has suffered

damage to its reputation and has been forced to expend resources to defend itself in

litigation because of Defendants’ false statements.

        64.     Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee’s

false and defamatory statements concerning Plaintiff were made maliciously,

knowingly, willfully and in conscious disregard of Plaintiff’s rights, and were

specifically intended to – and did – cause damage to Plaintiff’s reputation.

        65.     Plaintiff has suffered, and continues to suffer, substantial damages as

a result of Defendants’ defamatory statements.

        66.     By reason of the foregoing, Plaintiff is entitled to compensatory and

punitive damages in an amount to be determined at trial.

                                   FOURTH CLAIM

     TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC
                        ADVANTAGE

    (Against Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee)

        67.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        68.     By their actions in communicating with third parties, including but not

limited to Kahapea, Johnson and Bourgeois, and attempting to interfere with

business transactions and relations involving those parties, Defendants Sitcomm,

Moffett, Goulette, Gibbs, EeoN, and Magee have damaged relations between


                                          Page 24
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 25 of 34




Plaintiff and those third parties to the detriment of Plaintiff’s prospective economic

advantage with them, in that the efforts to under Plaintiff’s reputation are likely to

cause disruption of business relations between Plaintiff and those parties into the

future.

        69.     Such interference was intentional, knowing, reckless and/or negligent,

and has caused Plaintiff damages.

                                     FIFTH CLAIM

                                 CIVIL CONSPIRACY

    (Against Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee)

        70.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        71.     Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee

either working together or as a combined group or in sub-combinations of two or

more, conspired to commit the wrongful actions outlined in Claims I through V

above, all of which directly and proximately caused Plaintiff to sustain damages in

the form of damage to reputation and decreased profits. Each of the defendants

understood the objectives of the scheme, and accepted them, and was an active and

knowing participant in the conspiracy.

        72.     Defendants’ conspiracy was implemented through the commission of

various wrongful and overt acts, including but not limited to, publishing and

disseminating false statements about Plaintiff and committing other unlawful acts.
                                          Page 25
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 26 of 34




          73.   As a direct and proximate result of the operation and execution of the

conspiracy committed by Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN,

and Magee Plaintiff has suffered and continues to suffer substantial damages.

                                     SIXTH CLAIM

                       FEDERAL CIVIL RICO, 18 U.S.C. § 1962(c)

    (Against Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee)

          74.   Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

          75.   Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee

(collectively, “RICO Defendants”) violated RICO and Plaintiff was injured as a

result.

          76.   Each RICO Defendant is a “person” capable of holding legal or

beneficial interest in property within the meaning of 18 U.S.C. § 1961(3).

          77.   Each RICO Defendant violated 18 U.S.C. § 1962(c) by the acts

described in the prior paragraphs, and as further described below.

          78.   The Enterprise. RICO Defendants form an association-in-fact for the

common and continuing purpose described herein and constitute an enterprise

within the meaning of 18 U.S.C. § 1961(4), and engaged in the conduct of their

affairs through a continuing pattern of racketeering activity. There may also be

other members of the enterprise who are unknown at this time.


                                          Page 26
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 27 of 34




        79.     Pattern of Racketeering Activity. RICO Defendants, each of whom

are persons associated with, or employed by, the enterprise, did knowingly,

willfully and unlawfully conduct or participate, directly or indirectly, in the affairs

of the enterprise through a pattern of racketeering activity within the meaning of 18

U.S.C. §§ 1961(1), 1961(5), and 1962(c). The racketeering activity was made

possible by RICO Defendants’ regular and repeated use of the facilities and

services of the enterprise. RICO Defendants had the specific intent to engage in

the substantive RICO violations alleged herein.

        80.     Predicate Act: Use of Mails and Wires to Defraud Plaintiff in

Violation of 18 U.S.C. §§ 1341 and 1343. RICO Defendants committed acts in

violation of 18 U.S.C. §§ 1341 and 1343 in that they devised or intended to devise

a scheme to defraud Plaintiff and other parties or to obtain money from Plaintiff by

means of false or fraudulent pretenses, representations or promises. For the

purpose of executing their scheme or artifice, RICO Defendants caused delivery of

various documents and things by the U.S. mails or by private or commercial

interstate carriers, or received such therefrom. RICO Defendants also transmitted

or caused to be transmitted by means of wire communications in interstate or

foreign commerce various writings, signs and signals. The acts of RICO

Defendants set forth above were done with knowledge that the use of the mails or

wires would follow in the ordinary course of business or that such use could have


                                         Page 27
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 28 of 34




been foreseen, even if not actually intended. These acts were done intentionally

and knowingly with the specific intent to advance RICO Defendants’ scheme.

RICO Defendants carried out their scheme in different states and could not have

done so unless they used the U.S. mails or private or commercial interstate carriers

or interstate wires. In furtherance of their scheme alleged herein, RICO

Defendants communicated among themselves in furtherance of the scheme to

defraud Plaintiff and others. Plaintiff is informed and believes that these

communications were typically transmitted by wire (i.e., electronically) and/or

through the United States mails or private or commercial carriers.

        81.     More specifically, RICO Defendants used wire and/or U.S. mail or

private or commercial carriers to transmit payments, correspondence, and

purported arbitration documents for the purpose of continuing their fraudulent

scheme.

        82.     RICO Defendants’ shared objective was and is to divert funds to their

own benefit and to facilitate the payment of illegitimate arbitration awards.

        83.     As a direct and proximate result of RICO Defendants’ false

representations, false pretenses and deceptive communications and RICO

Defendants’ participation in such enterprise, Plaintiff has been damaged in being

required to defend against the confirmation of numerous illegitimate arbitration

awards nationwide.


                                         Page 28
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 29 of 34




        84.     Continuity of Conduct. RICO Defendants’ violations of law as set

forth herein, each of which directly and proximately injured Plaintiff, constituted a

continuous course of conduct spanning a period from approximately early 2018 to

present, which was intended to obtain money through false representations, fraud,

deceit, and other improper means. Therefore, said violations were a part of a

pattern of racketeering activity under 18 U.S.C. §§ 1961(1) and (5).

        85.     Upon information and belief, RICO Defendants have conducted

and/or participated, directly and/or indirectly, in the conduct of the affairs of the

alleged enterprise through a pattern of racketeering activity as defined herein in

violation of 18 U.S.C. § 1962(c). The unlawful actions of RICO Defendants, and

each of them, have directly, illegally, and proximately caused and continue to

cause injuries to Plaintiff in its business in that Plaintiff has been compelled to

expend resources and has suffered damage to its business interests and reputation

as a result of such racketeering activity. Plaintiff seeks an award of damages in

compensation for the injury. Plaintiff accordingly seeks an award of three times

the damages it sustained, and the recovery of reasonable attorneys’ fees and costs

of investigation and litigation, as well as any other relief as authorized by statute




                                        Page 29
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 30 of 34




                                    SEVENTH CLAIM

        CONSPIRACY TO VIOLATE FEDERAL CIVIL RICO, 18 U.S.C. §

                                           1962(d)

      (Against Defendants Sitcomm, Moffett, Goulette, Gibbs, EeoN, and Magee)

        86.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        87.     In violation of 18 U.S.C. § 1962(d), RICO Defendants, and each of

them, knowingly, willfully, and unlawfully conspired to facilitate a scheme which

included the operation or management of a RICO enterprise through a pattern of

racketeering activity as alleged above. The conspiracy commenced at least as early

as early 2018 and is ongoing. The conspiracy’s purpose was to divert money from

Plaintiff and third parties to their own benefit via fraudulent arbitration awards.

Each of the RICO Defendants committed at least one overt act in furtherance of

such conspiracy.

        88.     These acts in furtherance of the conspiracy include creating and

transmitting false arbitration documents, participating in illegitimate arbitrations,

and facilitating the payment of monies to Sitcomm and the “arbitrators” via wire

transfer.

        89.     Even if any of the RICO Defendants did not agree to harm Plaintiff

specifically, the purpose of the acts they engaged in was to advance the overall


                                          Page 30
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 31 of 34




object of the conspiracy, and the harm to Plaintiff was a reasonably foreseeable

consequence of RICO Defendants’ actions.

        90.     Plaintiff has been injured and continues to be injured in its business

and property by RICO Defendants’ conspiracy in violation of 18 U.S.C. § 1962(d).

The unlawful actions of RICO Defendants, and each of them, have directly,

illegally, and proximately caused and continue to cause injuries to Plaintiff in its

business or property in that Plaintiff has been compelled to expend resources and

has suffered damage to its business interests and reputation as a result of such

racketeering activity.

        91.     Plaintiff seeks an award of damages in compensation for the injury

suffered. Plaintiff further seeks an award of three times the damages it sustained,

and the recovery of reasonable attorneys’ fees and costs of investigation and

litigation, as well as any other relief as authorized.

                                   EIGHTH CLAIM

                    VACATION OF AWARD UNDER 9 U.S.C. § 10

                                 (Against all Defendants)

        92.     Plaintiff repeats, realleges, and incorporates herein by reference the

preceding paragraphs as if set forth fully herein.

        93.     In the alternative, Plaintiff submits that the Kahapea Arbitration

Award and the Johnson Arbitration Award should be vacated under 9 U.S.C. § 10

because they were made without jurisdiction or consent and:
                                          Page 31
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 32 of 34




        a.      The awards were procured by corruption, fraud, or undue means;

        b.      The awards evidence partiality or corruption in the arbitrators;

        c.      The arbitrators were guilty of misconduct in refusing to postpone the
                hearing, upon sufficient cause shown, or in refusing to hear evidence
                pertinent and material to the controversy; and of other misbehavior by
                which Plaintiff’s rights have been prejudiced; and

        d.      Because the arbitrators exceeded their powers or so imperfectly
                executed them that a mutual, final, and definite award upon the
                subject matter submitted was not made.

        94.     By reason of the foregoing, the Court should issue an order vacating

the Kahapea Arbitration Award and the Johnson Arbitration Award.

                               REQUEST FOR RELIEF

        WHEREFORE, PRMISES CONSIDERED, Plaintiff respectfully requests

that the Court enter an order or orders as follows:

a.      Declaring that no valid and enforceable contract or consent to arbitrate
        existed between the parties to this action and that the Kahapea Arbitration
        Award and the Johnson Arbitration Award were issued without authority,
        consent, or jurisdiction, and are therefore void and unenforceable, as a
        matter of law; and

b.      That the Court issue an order, pursuant to 9 U.S.C. § 10, vacating the
        Kahapea Arbitration Award and the Johnson Arbitration Award and issuing
        preliminary and permanent injunctions prohibiting Defendants from
        undertaking any effort to seek to confirm or initiate enforcement of the
        Kahapea Arbitration Award and the Johnson Arbitration Award or otherwise
        taking any action against Plaintiff in or related to arbitration;

c.      Awarding compensatory damages in an amount to be determined at trial;

d.      Awarding reasonable attorneys’ fees and costs of investigation; and

e.      Providing Plaintiff any such further relief as the Court deems appropriate.


                                          Page 32
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 33 of 34




        DATED: August 10, 2020.

                            Respectfully submitted,

                                        /s/ Nicole B. Metral

                                        Cheryl S. Chang (admitted pro hac
                                        vice)
                                        Nicole Bartz Metral (admitted pro hac
                                        vice)
                                        Jessica A. McElroy (admitted pro hac
                                        vice)

                                        BLANK ROME LLP
                                        2029 Century Park East, 6th Floor
                                        Los Angeles, California 90067-2907
                                        Telephone: 424.239.3400
                                        Facsimile: 424.239.3434

                                        Counsel for Plaintiff

                                        Harris F. Powers III
                                        Steven C. Cookston

                                        Upshaw, Williams, Biggers &
                                        Beckham, LLP
                                        309 Fulton Street
                                        Post Office Drawer 8230
                                        Greenwood, MS 38935-8230
                                        Telephone No.: 662-455-1613

                                        Counsel for Plaintiff




                                    Page 33
136044.01923/123541340v.4
      Case 2:19-cv-00193-KS-MTP Document 83 Filed 08/10/20 Page 34 of 34




                            CERTIFICATE OF SERVICE

        I, Nicole B. Metral, hereby certify that I have this day cause to be served a

true and correct copy of the above foregoing by Federal Express to the following:


        Sandra Goulette                        Kirk Gibbs
        3007 Crescent Hill Drive               4155 Lawrenceville HWY
        Laurel, MS 39440                       PMB 8119
                                               Lilburn, GA 30047

        Mark Johnson                           Sitcomm Arbitration Association
        451 May Ln.                            c/o Wyoming Registered Agent
        Louisa, VA 23093                       1621 Central Ave.
                                               Cheyenne, WY 82001

        Mark Moffett
        345 Coon Jeffcoat Rd.
        Soso, MS 39480


        I, Nicole B. Metral, hereby certify that I have this day cause to be served a

true and correct copy of the above foregoing by U.S. Mail to the following:

        Ronnie Kahapea
        P.O. Box 875
        Volano, HI 96785



        SO CERTIFIED this the 10th day of August, 2020.



                                                     /s/ Nicole B. Metral
                                               Nicole B. Metral




                                         Page 34
136044.01923/123541340v.4
